Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 3, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  145538 & (12)                                                                                       Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  LISA LAMAGNA,                                                                                           Brian K. Zahra,
           Plaintiff-Appellee,                                                                                       Justices


  v                                                                SC: 145538
                                                                   COA: 310384
                                                                   Oakland CC: 2011-118416-NH
  SAYEG PLASTIC SURGERY CENTER,
  P.C. and AYOUB SAYEG, M.D.,
              Defendants-Appellants.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the June 28, 2012 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 3, 2012                      _________________________________________
         d0731                                                                Clerk